—Order, Supreme Court, New York County (Elliott Wilk, J.), entered on or about May 29, 1998, which denied defendants-appellants’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
We agree with the IAS Court that an issue of fact exists as to whether defendants’ shoveling of snow in front of the residential portion of their building created or increased the allegedly icy condition in front of the building’s commercial premises, where plaintiff allegedly fell (see, Glick v City of New York, 139 AD2d 402). Concur—Ellerin, J. P., Nardelli, Tom and Andrias, JJ.